Montgomery, Judge.
The bill in this case is saturated with specific charges of fraud on the part of the defendants. If true, as we must assume on demurrer, certainly there is no want of equity in the bill. The defendants can take nothing from the statement in the bill that they have been in possession for more than seven years, under adverse claim of title, the bill charging, as it does, that such adverse possession originated in fraud, of which the defendants were fully apprised at the time they went into possession: Code, section 2641. What the defendants may set up, by way of answer, we do not know. Certainly the bill is not demurrable for want of equity, or because it shows on its face a complete presci’iptive title, by the statute of limitations in the defendants.
Judgment reversed.